                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

              Plaintiff,

       v.                                                Case No. 16C1089

CITY OF MILWAUKEE,

              Defendant.


   DEFENDANT’S RESPONSE TO PLAINTIFF’S EXPEDITED MOTION TO
     EXTEND DISCOVERY AND DISPOSITIVE MOTION DEADLINES


       This is Defendant City of Milwaukee’s response to Plaintiff Lewandowski’s

motion to extend the scheduling order (ECF No. 59), specifically the due dates of close of

discovery and dispositive motions. Defendant is not opposed to the motion itself, but

does dispute and object to the dates as indicated in the motion as set forth below.

       Plaintiff correctly lists the end of discovery as October 31, 2018, and requests a

reset date of December 14, 2018 (44 days), but incorrectly lists the current due date of

dispositive motions as November 23, 2018, and then proposes a reset date of January 31,

2019 (69 days). The actual currently scheduled due date for dispositive motions is

January 4, 2019, as set by text order of the Court on September 12, 2018 (granting

stipulated motion ECF No. 56).

       Defendant does not oppose Plaintiff’s motion to extend the close of discovery by

approximately 45 days to December 14, 2018; however, Defendant’s counsel is currently




        Case 2:16-cv-01089-WED Filed 11/01/18 Page 1 of 2 Document 61
scheduled as unavailable due to vacation the work week of December 3-7, and thus

proposes a one week extension on the Plaintiff’s proposed reset date to December 21,

2018.

        Defendant does not oppose an extension on the due date of dispositive motions,

but opposes the date proposed in the motion and instead submits February 18, 2019, 45

days after the current date, as the reset date.

        Dated and signed at Milwaukee, Wisconsin 1 day of November, 2018.

                                                      GRANT F. LANGLEY
                                                      City Attorney

                                                      s/ ROBIN A. PEDERSON
                                                      Assistant City Attorney
                                                      State Bar No. 01045759
                                                      Attorneys for Defendant
                                                      Milwaukee City Attorney’s Office
                                                      800 City Hall
                                                      200 East Wells Street
                                                      Milwaukee, WI 53202
                                                      Telephone: (414) 286-2601
                                                      Fax: (414) 286-8550
1032-2016-1768                                        Email: rpederson@milwaukee.gov




                                                  2

         Case 2:16-cv-01089-WED Filed 11/01/18 Page 2 of 2 Document 61
